NO. 12-10-00442-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MYCAL A. POOLE,                                      §                      APPEAL
FROM THE 349TH
APPELLANT
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
TODD K. FUNAI,
APPELLEE                                                   §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            This
pro se in forma pauperis appeal is being dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment
in this case was signed on December 7, 2010.  Appellant timely filed a notice
of appeal that failed to contain the information required by Texas Rules of
Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.
            On
January 3, 2011, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e).  He was further notified that unless he filed an
amended notice of appeal on or before February 2, 2011, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline for filing an amended
notice of appeal has passed, and Appellant has not corrected his defective
notice of appeal.  Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied).
Opinion delivered February 16, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)